ORDER

PER CURIAM.
Jared Williams (“Defendant”) appeals from the trial court’s judgment, following a jury’s guilty verdict, of five counts of first-degree assault, in violation of Section 565.050, RSMo, and five corresponding counts of armed criminal action (“ACA”), in violation of Section 571.015, RSMo. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).